Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 7/13/2021.

Status of the claim
Claims 1-17 were pending, claims 1, 9 and 17 have been amended, claims 7 and 15 have been canceled, new claim 18 have been added.  Therefore, claims 1-6, 8-14 and 16-18 are currently pending for examination
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryali et al. (US 20170212756, hereafter Ryali) in view of Garay (US 20180307756).

Regarding claim 1, Ryali discloses:  A method of dynamically updating a product manual, the method comprising: 
receiving, by an information updating system, information related to a product from one or more data sources associated with the information updating system (Ryali [0020] discloses: The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution); 
analysing, by the information updating system, the information related to the product using predetermined techniques for identifying one or more issues associated with handling the product (Ryali [0024] discloses: The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates); 
extracting, by the information updating system, resolution information for resolving each of the one or more issues from one or more resolution databases (Ryali [0063] discloses: extracting keywords from pre-processed incident ticket; [0062] discloses: resolving the incident ticket using an existing solution for the positive mechanization incident ticket by identifying the existing solution from a plurality of existing solutions indexed in a knowledge repository based on the incident ticket); 
Ryali didn’t disclose, but Garay disclose: identifying, by the information updating system, a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information (Garay [0097] discloses: customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). If a resolution option isn't provided (or missing from previously resolution option), an incident report can be submitted and the incident is flagged or marked as a new incident);
updating, by the information updating system, the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Garay [0092] discloses: reorganize or update or optimize the tree type data structures (as a logical resolution graph) that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected), wherein updating the product manual comprises identifying a position of insertion in the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Ryali [0051; 0057] discloses: KD-tree 400 may then be created through insertion. Subsequently, balancing of the KD-tree 400 may be performed for fast retrieval of use cases and therefore associated solutions and update existing mechanization solutions or existing resolution).
Garay are in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Ryali, to include the teaching of Garay, in order to accomplish for identifying resolutions based on recorded actions. The suggestion/motivation to combine is to for resolution information based on the series of actions and the incident data and transmitting a message that includes the resolution information to the client device {Garay [0006]).

Regarding claim 2, Ryali as modified discloses:  The method as claimed in claim 1, wherein the information related to the product comprises at least one of user queries related to the product and user feedback on the product (Ryali [0067] discloses: user requests for incident tickets; Garay [0029] discloses: the query from the client for resolving the current issue; Garay [0034] discloses the feedback).
Regarding claim 3, Ryali as modified discloses:  The method as claimed in claim 1, wherein analysing the information related to the product comprises: processing the information related to the product for identifying one or more product-specific keywords, one or more user actions, and corresponding user sentiment; and identifying the one or more issues associated with handling the product based on correlation among the one or more product-specific  keywords, the one or more user actions, and the corresponding user sentiment (Ryali [0030] discloses: determining the number of keywords that descriptions belong to the give category; [0022] discloses: the logging the events a s incident tickets; [Garay [0024] discloses: user commands or action and click through)).
Regarding claim 4, Ryali as modified discloses:  The method as claimed in claim 1, wherein the one or more data sources include at least one of user assistance systems, social media sites, or user feedback platforms (Ryali [0028] discloses: The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth).
Regarding claim 5, Ryali as modified discloses:  The method as claimed in claim 1, wherein the one or more resolution databases comprise at least one of log information corresponding to previously resolved issues, product manuals of similar products, or resolutions provided by technical experts (Ryali [0024] disclose the previously logged incident tickets; [0026; 0050] discloses the SK-Base 109 is a knowledge repository  for the solutions indexed against the alert/tickets and store and update existing mechanization solutions in the SK-Based for subsequent resolution of the incident ticket). 
Regarding claim 6, Ryali as modified discloses:  The method as claimed in claim 1, wherein the logical resolution graph comprises a list of plurality of components associated with the product, issues associated with the plurality of components, and logical dependencies among the plurality of components (Garay [00892] discloses: the type of information that is stored in the tree type data structure such as the tree type data structure 500 of FIG. 5 is predetermined or restricted. For example, only the actions comprising user commands and transaction steps and the descriptions related to a certain incident (i.e., the path to pain point or the pathway that resulted in the incident) can be stored in the tree type data structure).

Regarding claim 8, Ryali as modified discloses:  The method as claimed in claim 1 further comprises providing real-time notification to users of the product about updates in the product manual (Garay [0026] discloses: the user can be prompted or alerted to the occurrence of the error via a variety of mechanisms including but not limited to chat boxes, pop up messages, and new page redirections). 
Regarding claim 9, Ryali as modified discloses:   An information updating system for dynamically updating a product manual, the information updating system comprising: a processor; and a memory, communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to (Ryali [0007]):
 receive information related to a product from one or more data sources associated with the information updating system (Ryali [0020] discloses: The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution); 
analyze the information related to the product using predetermined techniques to identify one or more issues associated with handling the product; 
(Ryali [0024] discloses: The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates);
Ryali didn’t disclose, but Garay disclose: identify a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information (Garay [0097] discloses: customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). If a resolution option isn't provided (or missing from previously resolution option), an incident report can be submitted and the incident is flagged or marked as a new incident);
 update the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Garay [0092] discloses: reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected), wherein updating the product manual comprises identifying a position of insertion in the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Ryali [0051; 0057] discloses: KD-tree 400 may then be created through insertion. Subsequently, balancing of the KD-tree 400 may be performed for fast retrieval of use cases and therefore associated solutions and update existing mechanization solutions or existing resolution).
Ryali and Garay are in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Ryali, to include the teaching of Garay, in order to accomplish for identifying resolutions based on recorded actions. The suggestion/motivation to 

Regarding claim 10, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the information related to the product comprises at least one of user queries related to the product and user feedback on the product (Ryali [0067] discloses: user requests for incident tickets; Garay [0029] discloses: the query from the client for resolving the current issue; Garay [0034] discloses the feedback).
Regarding claim 11, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein to analyze the information related to the product, the processor is configured to: process the information related to the product to identify one or more product-specific keywords, one or more user actions, and corresponding user sentiment; and identify the one or more issues associated with handling the product based on correlation among the one or more product-specific keywords, the one or more user actions, and the corresponding user sentiment (Ryali [0030] discloses: determining the number of keywords that descriptions belong to the give category; [0022] discloses: the logging the events a s incident tickets; [Garay [0024] discloses: user commands or action and click through)).
Regarding claim 12, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the one or more data sources include at least one of user assistance systems, social media sites, or user feedback platforms (Ryali [0028] discloses: The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth).
Regarding claim 13, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the one or more resolution databases comprise at least one of log information corresponding to previously resolved issues, product manuals of similar products, or resolutions provided by technical experts (Ryali [0024] disclose the previously logged incident tickets; [0026; 0050] discloses the SK-Base 109 is a knowledge repository  for the solutions indexed against the alert/tickets and store and update existing mechanization solutions in the SK-Based for subsequent resolution of the incident ticket). 
Regarding claim 14, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the logical resolution graph comprises a list of plurality of components associated with the product, issues associated with the plurality of components, and logical dependencies among the plurality of components (Garay [00892] discloses: the type of information that is stored in the tree type data structure such as the tree type data structure 500 of FIG. 5 is predetermined or restricted. For example, only the actions comprising user commands and transaction steps and the descriptions related to a certain incident (i.e., the path to pain point or the pathway that resulted in the incident) can be stored in the tree type data structure).

Regarding claim 16, Ryali as modified discloses:   The information updating system as claimed in claim 9, wherein the processor provides real-time notification to users of the product about updates in the product manual (Garay [0026] discloses: the user can be prompted or alerted to the occurrence of the error via a variety of mechanisms including but not limited to chat boxes, pop up messages, and new page redirections). 
Regarding claim 17, Ryali as modified discloses:   A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor, cause an information updating system to perform operations comprising (Ryali [0007]): 
receiving information related to a product from one or more data sources associated with the information updating system(Ryali [0020] discloses: The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution); 
analysing the information related to the product using predetermined techniques to identify one or more issues associated with handling the product (Ryali [0024] discloses: The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates); 
extracting resolution information for resolving each of the one or more issues from one or more resolution databases (Ryali [0063] discloses: extracting keywords from pre-processed incident ticket; [0062] discloses: resolving the incident ticket using an existing solution for the positive mechanization incident ticket by identifying the existing solution from a plurality of existing solutions indexed in a knowledge repository based on the incident ticket);
Ryali didn’t disclose, but Garay disclose: identify a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information (Garay [0097] discloses: customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). If a resolution option isn't provided (or missing from previously resolution option), an incident report can be submitted and the incident is flagged or marked as a new incident); and 
updating the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Garay [0092] discloses: reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected), wherein updating the product manual comprises identifying a position of insertion in the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Ryali [0051; 0057] discloses: KD-tree 400 may then be created through insertion. Subsequently, balancing of the KD-tree 400 may be performed for fast retrieval of use cases and therefore associated solutions and update existing mechanization solutions or existing resolution).
Ryali and Garay are in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Ryali, to include the teaching of Garay, in .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryali et al. (US 20170212756, hereafter Ryali) in view of Garay (US 20180307756) and further in view of Balestrazzi at al. (US 20180239690, hereafter Balestrazzi).

Regarding claim 18, Ryali as modified didn’t disclose, but Balestrazzi discloses:  the method as claimed in claim 6, wherein the logical resolution graph indicates a logical connectivity between the plurality of components of the product (Balestrazzi [0021; 0038] discloses: a solution tree repository which stores the solution tree of each software product, the solution tree then has a solution branch for each solution, each solution branch  comprises a sub-branch indicate the problems of the solution). 
 Ryali as modified and Balestrazzzi are in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Ryali, to include the teaching of Balestrazzzi, in order to accomplish for managing problems in a software product. The suggestion/motivation to combine is to is provided for managing problems in a software product installed on a plurality of computing machines (Balestrazzzi [abstract]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argued that the combination of  Ryali and Garay does not disclose: “updating, by the information updating system, the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual, wherein updating the product manual comprises identifying a position of insertion in the logical resolution graph for updating the missing portion of the existing resolution information in the product manual.
Examiner disagrees, Ryali discloses update existing mechanization solutions or existing resolution in the SK-Based 203 for subsequent resolution of the incident ticket, see paragraph [0051] in addition 
Applicant argued that Ryali does not disclose: identifying one or more issues associated with handling of product by analyzing information related to the product”.
Examiner disagree, Ryali discloses: analyzes all the previously logged incident tickets/issues associated with the software product and tickets are then picked up from ITSM tool 103 for manual resolution by a user 110 and the resolution is then updated in the ITSM tool 103 for subsequent implementation or application in the IT infrastructure 101, see paragraphs [0024; 0025].  Therefore, the combination of Ryali and Garay discloses all the above limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161